Case: 21-20047        Document: 00516349575        Page: 1   Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 8, 2022
                                    No. 21-20047                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                        versus

   David Wayne Mearis,

                                                          Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:19-CR-524-1


   Before Richman, Chief Judge, and Higginbotham and Elrod,
   Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
             David Mearis was convicted of five counts of sex trafficking. He now
   appeals his conviction, arguing that his right to a speedy trial was violated,
   that there is insufficient evidence to support one count of his conviction, and
   that the prosecutor made an improper remark in her closing argument. We
   affirm.
Case: 21-20047      Document: 00516349575           Page: 2     Date Filed: 06/08/2022




                                     No. 20-20047


                                           I.
          In 2019, a jury convicted Mearis of two counts of sex trafficking a
   minor and three counts of sex trafficking by force, fraud, or coercion. The
   charges focused on Mearis’s abusive relationships with three victims, ages
   15, 17, and 19. Each lived with him and was forced to engage in prostitution.
          This appeal concerns a fourth victim, T.V. By July 2016, only one
   victim, L.C., was still living with him. Mearis and L.C. began messaging T.V.,
   then 14, on Mocospace. T.V. lived with Mearis from July 7–20, 2016. During
   this time Mearis sexually assaulted her three times and pointed a gun at her
   head and threatened to kill her if she tried to leave. L.C. also asked T.V. if she
   wanted to make some money; she said yes and L.C. responded “well, then
   stay.” Mearis and L.C. then took T.V. with them when L.C. was forced to
   engage in prostitution in homes and hotels. On July 20, 2016, Mearis allowed
   T.V. to leave.
          On September 14, 2017, Texas state police arrested Mearis and L.C.
   on state charges of aggravated kidnapping and trafficking a child, A.W., who
   is not involved here. Mearis was already on bond for two state felony cases,
   so the state held him without bond. The state charged Mearis and L.C. with
   kidnapping and trafficking offenses on September 19, 2017. In February 2018,
   the Houston FBI Child Exploitation Task Force began a separate
   investigation into Mearis. Federal authorities arrested Mearis on June 26,
   2019, and within thirty days a federal grand jury indicted him.
          Mearis moved to dismiss the federal indictment on speedy trial
   grounds, statutory and constitutional. The district court denied the motion.
   Mearis was then charged in a superseding federal indictment with two counts
   of sex trafficking a minor and three counts of sex trafficking by force, fraud,
   or coercion. After a four-day trial, a jury found Mearis guilty on all counts.
   Mearis now appeals.




                                           2
Case: 21-20047          Document: 00516349575                 Page: 3   Date Filed: 06/08/2022




                                           No. 20-20047


                                                 II.
           Mearis argues that his right to a speedy trial under both the Speedy
   Trial Act and the Sixth Amendment was violated. 1 We address each in turn,
   reviewing the district court’s factual findings on a Speedy Trial Act motion
   for clear error and its legal conclusions de novo. 2
                                                 A.
               Under the Speedy Trial Act the federal government must file an
   information or indictment against the defendant “within thirty days from the
   date on which such individual was arrested or served with a summons in
   connection with such charges” otherwise the charges must be dismissed. 3 A
   defendant is arrested for purposes of the Act, when they are “taken into
   custody after a federal arrest for the purpose of responding to a federal
   charge.” 4 Federal authorities arrested Mearis on June 26, 2019 and a federal
   jury indicted him less than 30 days later on two counts of sex trafficking a
   minor and one count of sex trafficking by force, fraud, or coercion. The
   federal and state charges have different victims; the state charged Mearis
   only with regards to A.W.
           Mearis argues that the Speedy Trial Act clock must include his
   detention by state authorities as the state charges were a “ruse” to avoid its
   reach in that State and federal authorities cannot “collude” to detain a




           1
               18 U.S.C. § 3161; U.S. Const. amend VI.
           2
               United States v. De La Pena-Juarez, 214 F.3d 594, 597 (5th Cir. 2000).
           3
               18 U.S.C. § 3161(b); 18 U.S.C. § 3162(a)(1).
           4
             United States v. Johnson, 815 F.2d 309, 312 (5th Cir. 1987). Mearis’s state arrest
   did not trigger the Speedy Trial Act. United States v. Taylor, 814 F.2d 172, 175 (5th Cir.
   1987).




                                                  3
Case: 21-20047               Document: 00516349575        Page: 4      Date Filed: 06/08/2022




                                          No. 20-20047


   defendant “solely for the purpose of bypassing the requirements of the
   Speedy Trial Act.” 5
           “[W]e will only apply this exception where the defendant
   demonstrates that the primary or exclusive purpose of the . . . detention was
   to hold him for future criminal prosecution.” 6 We have held that an arrest is
   not a ruse where it is unclear whether the charges were identical to the
   criminal charges justifying the arrest. 7 Where the record does not support a
   finding that the detention was “used primarily or exclusively to develop
   criminal charges involving the conduct on which the civil arrest was based,”
   there is no ruse. 8 We apply the same standard to a state criminal arrest. 9
           Mearis argues that emails between state and federal prosecutors
   regarding his pending state charge and potential federal charges are evidence
   of just such a ruse. On November 9, 2018, Casey Goodman, the state
   prosecutor, emailed Sherri Zack, the federal prosecutor, about a potential on-
   going federal investigation into Mearis, saying that he had “been waiting to
   see if you are going to take Mearis’s case federally before deciding what to do
   with [L.C.’s] case.” On November 13, Zack replied that she expected to
   indict Mearis in January 2019 and that she believed L.C. was a victim.
   Goodman replied saying he would “hold off until the first of the year or until
   you indict Mearis . . . then I will dismiss her state case.” Zack replied that she
   “hope[d] to indict Mearis in mid to late January.” Goodman emailed Zack



           5
             De La Pena-Juarez, 214 F.3d at 598 (citing United States v. Cepeda-Luna, 989 F.2d
   353, 357 (9th Cir. 1993)).
           6
               Id. at 598.
           7
               Id. at 599.
           8
               Id. at 598.
           9
               See United States v. Mooneyham, 376 F. App’x 440, 441–42 (5th Cir. 2010).




                                                 4
Case: 21-20047      Document: 00516349575           Page: 5    Date Filed: 06/08/2022




                                     No. 20-20047


   periodically for status updates; Zack did not reply until April 26, 2019. On
   June 6, 2019, Goodman emailed Zack for an update because Mearis’s “trial
   is set for July” and he would need to start preparing “if he is not indicted
   federally soon.” Zack replied, “I plan on indicting him on the 25th or 26th of
   June. Please do not tip off his attorney of those dates. You do not need to prep
   for trial but if the defense starts prepping so be it.” Shortly after, Mearis was
   federally arrested on June 26, 2019 and indicted on July 17, 2019.
          Although Goodman reset Mearis’s state case several times, Zack
   never asked Goodman to do so. The only trial reset referenced in the emails
   is in the November 9 email, which was the first time Goodman contacted
   federal authorities regarding this case. Thus, that reset could not have been
   at the behest of the federal prosecutors. Goodman also emailed Mearis’s
   counsel in April 2019 saying that if the federal authorities continued to
   “move so[] slow” that he had “no issue with setting it for trial.” Had there
   not been an interceding federal indictment, the state planned to go forward
   with their independent prosecution of Mearis.
          These emails are not evidence of impermissible collusion. As the state
   had a legitimate and independent reason to detain Mearis and was not
   holding him primarily as a ruse for the federal government’s eventual arrest,
   Mearis was not denied his right to a speedy trial under the Speedy Trial Act.
   They rather reflect a commendable effort of the state and federal offices to
   avoid duplication of effort and resources.
                                          B.
          Mearis also argues that his Sixth Amendment right to a speedy trial
   was violated. To determine whether a defendant’s Sixth Amendment rights
   were violated, we balance the factors from Barker v. Wingo: “(1) the length of
   the delay; (2) the reason for the delay; (3) the defendant’s assertion of his




                                          5
Case: 21-20047           Document: 00516349575              Page: 6      Date Filed: 06/08/2022




                                            No. 20-20047


   right to a speedy trial; and (4) the prejudice to the defendant.” 10 We review
   the district court’s factual findings for clear error and its application of the
   Barker factors de novo. 11
           “[A]s a threshold matter, the defendant must show that the length of
   the delay is presumptively prejudicial.” 12 Mearis concedes that the
   purported seven-month delay between the initial exchange of emails between
   the prosecutors and his federal arrest is insufficient to create a presumption
   of prejudice, as “[a] delay of less than one year will rarely qualify as
   presumptively prejudicial for purposes of triggering the Barker inquiry.” 13
   Indeed, it is “the unusual case . . . where the time limits under the Speedy
   Trial Act have been satisfied but the right to a speedy trial under the Sixth
   Amendment has been violated.” 14 As Mearis is unable to show that the
   length of the delay was prejudicial, we affirm the district court’s rejection of
   these claims.
                                                 III.
           Mearis argues that there was insufficient evidence to support his
   conviction on Count Three, charging him with sex trafficking a minor for his
   conduct regarding T.V. in violation of 18 U.S.C. § 1591(a), (b), & (c). As
   Mearis moved under Rule 29 for acquittal at the close of evidence, his
   sufficiency challenge is properly preserved.



           10
             United States v. Green, 508 F.3d 195, 202 (5th Cir. 2007) (citing Barker v. Wingo,
   407 U.S. 514, 530 (1972)).
           11
                United States v. Molina-Solorio, 577 F.3d 300, 303–04 (5th Cir. 2009).
           12
                Green, 508 F.3d at 202.
           13
                Cowart v. Hargett, 16 F.3d 642, 646 (5th Cir. 1994) (internal quotation marks
   omitted).
           14
                United States v. Bieganowski, 313 F.3d 264, 284 (5th Cir. 2002).




                                                  6
Case: 21-20047           Document: 00516349575               Page: 7       Date Filed: 06/08/2022




                                             No. 20-20047


           We review preserved claims “de novo, but with substantial deference
   to the jury verdict.” 15 A conviction must be affirmed “if, after viewing the
   evidence and all reasonable inferences in the light most favorable to the
   prosecution, any rational trier of fact could have found the essential elements
   of the crime beyond a reasonable doubt.” 16
           The three elements of sex trafficking a minor under § 1591(a) are:
           (1) ‘that the defendant knowingly recruited, enticed, harbored,
           transported, obtained or maintained [the victim];’ (2) ‘that the
           recruiting, enticing, harboring, transporting, providing,
           obtaining or maintaining of [the victim] was in or affecting
           interstate or foreign commerce,’ and (3) that ‘the defendant
           committed such act knowing or in reckless disregard of the fact
           . . . that [the victim] was under the age of 18 years of age and
           would be caused to engage in a commercial sex act.’ 17
   Mearis first challenges the proof that he recruited, enticed, or harbored T.V.
   L.C. testified that Mearis told her to “recruit” T.V. on Mocospace for
   prostitution. After T.V. moved in with him, Mearis restricted her
   movements, locked her in the apartment, sexually assaulted her, and
   threatened to kill her. A reasonable jury could find that Mearis had recruited,
   harbored, or maintained T.V.
           Mearis next argues that there was no evidence his conduct affected
   interstate commerce. Mearis and L.C. talked to T.V. on Mocospace, a use of




           15
            United States v. Suarez, 879 F.3d 626, 630 (5th Cir. 2018) (internal quotation
   marks and citation omitted).
           16
              United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc)
   (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original)); see also United
   States v. Garcia-Gonzalez, 714 F.3d 306, 313 (5th Cir. 2013).
           17
                Garcia-Gonzalez, 714 F.3d at 312 (alterations in the original).




                                                   7
Case: 21-20047          Document: 00516349575              Page: 8       Date Filed: 06/08/2022




                                           No. 20-20047


   the internet sufficient to establish the required nexus with interstate
   commerce. 18
          Finally, Mearis challenges the sufficiency of the proof that he
   harbored T.V. knowingly or with reckless disregard for the fact that T.V. was
   under 18 and that she could be caused to engage in commercial sex acts. The
   evidence shows that T.V. told Mearis she was only 14 and that Mearis’s
   conduct with T.V. followed his pattern of conduct with his other victims, all
   of whom he eventually forced to engage in commercial sex acts. That is
   sufficient.
          A rational jury could find that Mearis recruited and maintained T.V.
   for the purpose of her engaging in commercial sex acts, or at least in reckless
   regard of the fact that his behavior would lead her to engage in it. We affirm
   Mearis’s conviction on Count Three.
                                                IV.
          Turning from sufficiency of the evidence, Mearis’s final argument is
   that the prosecutor in her rebuttal argument, made an improper argument,
   one that denied him a fair trial. We review de novo whether the prosecutor’s
   comments were improper. 19
          In his closing argument, defense counsel challenged the credibility of
   the four women that testified. The prosecutor, in response, discussed the
   “climate of fear” Mearis created and reinforced how young the women had
   been. She continued, “Stop him from preying on women and
   children . . . End it, ladies and gentlemen. End it today. Find him guilty as
   charged.”



          18
               United States v. Phea, 755 F.3d 255, 264, 266 & n.32 (5th Cir. 2014).
          19
               United States v. Bolton, 908 F.3d 75, 93 (5th Cir. 2018).




                                                  8
Case: 21-20047            Document: 00516349575              Page: 9       Date Filed: 06/08/2022




                                            No. 20-20047


           “Counsel is accorded wide latitude during closing argument” 20 and is
   “entitled to make a fair response in rebuttal to the arguments of defense
   counsel.” 21 We “assume that a jury has the common sense to discount the
   hyperbole of an advocate, discounting the force of the argument.” 22 A
   prosecutor is limited to discussing properly admitted evidence and
   reasonable inferences that can be drawn from it. 23 Here, the prosecutor’s
   closing argument did not give her personal opinion on the merits of the case
   or the credibility of the witnesses, nor does it suggest the existence of
   evidence not presented at trial.24 The argument was not improper and Mearis
   was not denied his right to a fair trial. The ultimate decision belongs to the
   people—the jury, properly instructed. This reality frames the metric for an
   improper argument.
                                                ****
           Accordingly, we AFFIRM the judgment of the district court.




           20
                United States v. Rodriguez, 43 F.3d 117, 123 (5th Cir. 1995) (citation omitted).
           21
            United States v. Vaccaro, 115 F.3d 1211, 1217 (5th Cir. 1997) (internal quotation
   marks and citation omitted).
           22
                Id. at 1216.
           23
                United States v. Ceballos, 789 F.3d 607, 624 (5th Cir. 2015).
           24
                See United States v. Alaniz, 726 F.3d 586, 616 (5th Cir. 2013).




                                                   9